Motion, insofar as it seeks leave to appeal as against Wesley C. Ford and W.C. Ford Real Estate Corporation, dismissed as untimely (see, CPLR 5513 [b]; 2103 [b] [2]); motion, insofar as it seeks leave to appeal as against Frank Rossback and Frank Rossback Appraisal Service, dismissed to the extent that the motion seeks leave from that part of the Appellate Division order that denied appellants’ motion to amend the complaint upon the ground that such portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal against the Ross-back defendants otherwise denied upon the ground that an appeal lies as of right (see, CPLR 5601 [b] [1]).